DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 07/06/2021.  Claims 1-20 are currently pending, of which claims 1, 3, 13, 15, 18 and 20 are amended.

Response to Arguments
Applicant’s remarks, see page 8, with respect to the non-statutory double patenting rejections have been fully considered.  The rejections are maintained at least until the application advances to the next stage of prosecution.
Applicant’s remarks, see pages 8-14, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 11, 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10 and 15 of US Patent No. 10,462,088.  Claims 3, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of US Patent No. 10,462,088.  Applicant may refer to the Non-Final Office Action mailed on 04/05/2021 for further explanation on the grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-6, 8-10, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja et al. (US 7,386,589), hereinafter Tanumihardja, in view of Chen et al. (US 2015/0256489), hereinafter Chen, and further in view of Ganin et al. (US 2016/0328097), hereinafter Ganin.
Regarding claim 1, Tanumihardja discloses a computing device comprising: 
a memory configured to store instructions associated with a communication application (Tanumihardja, Fig. 1, abstract: wireless device 102 (memory) executing software (communication application)); 
one or more processors coupled to the memory, the one or more processors configured, via execution of the communication application, to (Tanumihardja, Fig. 1, abstract: wireless device 102 (processor, memory) executing software (communication application)): 
receive information associated with one or more actions performed by a group of one or more recipients on a first communication (Tanumihardja, col 5, ln 31-61: wireless device receives response summary of message-related activities (actions) by recipients of a message (communication)); 
provide an element to be displayed to a user, the element activatable by the user to perform action with respect to the communication (Tanumihardja, Figs. 8B-1 & 8B-2, col 5, ln 62 – col 6, ln 29: the user can select an item (i.e. activate an element) to drill down (perform an action) into an activity associated with the message (communication)); and 
in response to activation of the element, perform the action (Tanumihardja, Figs. 8B-1 & 8B-2, col 5, ln 62 – col 6, ln 29: selection of an item automatically drills down into an activity (action) performed by the recipients).
Tanumihardja does not explicitly disclose determine a suggested action for the communication based on the one or more actions performed by the group of one or more recipients on the communication, the suggested action including at least one selected from a group consisting of deleting the communication and moving the communication; the element activatable by the user to perform the suggested action with respect to the communication; perform the suggested action on the communication.
However, Chen discloses disclose determine a suggested action for the communication based on the one or more actions performed by the group of one or more recipients on the communication, the suggested action including at least one selected from a group consisting of deleting the communication and moving the communication (Chen, [0030]: determining a recommendation (suggested action) for how to manage a specific communication based on the behavior of other recipients with respect to the specific communication; recommendations include deleting the communication).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja and Chen before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message as taught by Tanumihardja, to include Chen, [0009]).
Furthermore, the combination of Tanumihardja and Chen does not explicitly disclose the element activatable by the user to perform the suggested action with respect to the communication; perform the suggested action on the communication.
However, Ganin discloses 
determine a suggested action for the communication, the suggested action including at least one selected from a group consisting of deleting the communication and moving the communication (Ganin, [0197]-[0198]: determining an action to be displayed (suggested action) for an email message; suggested actions include deleting the email message);
provide an element to be displayed to a user, the element activatable by the user to perform the suggested action with respect to the communication (Ganin, [0184]-[0185], [0196], [0203]: action button (element)); and 
in response to activation of the element, perform the suggested action on the communication (Ganin, [0203]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Chen and Ganin before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a 
Regarding claim 13, the limitations have been addressed in the rejection of claim 1.
Regarding claim 18, the limitations have been addressed in the rejection of claim 1, and furthermore, Tanumihardja discloses a computer-readable memory device with instructions stored thereon (Tanumihardja, col 16, ln 32-50).
Regarding claim 2, Tanumihardja discloses wherein the one or more actions include a reading status of the communication by each recipient in the group of the one or more recipients (Tanumihardja, Fig. 8B-1: displays the number of recipients that have viewed or not viewed (reading status) a message).
Regarding claim 4, Tanumihardja discloses wherein the one or more processors are further configured to provide feedback to be displayed to the user, the feedback based on the information associated with the one or more actions performed by the group of the one or more recipients on the communication (Tanumihardja, Fig. 8B-1, col 5, ln 45-61: response summary (feedback) of recipient activities (actions) is presented to the user
Regarding claim 5, Tanumihardja discloses wherein the feedback includes the element (Tanumihardja, Fig. 8B-1, col 5, ln 62 – col 6, ln 29: user selects an item (element) in the response summary (feedback) to drill down into an activity).
Regarding claim 6, Tanumihardja and Chen do not explicitly disclose wherein the element is displayed within a body of the communication.
However, Ganin discloses wherein the element is displayed within a body of the communication (Ganin, [0192]: the email message reading pane includes the body of the email and the action button (element)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Chen and Ganin before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message and a recommendation on how to handle the message as taught by Tanumihardja and Chen, to include displaying in the body of the message an action button to perform the recommended action to take with respect to the message as taught by Ganin.  Once Ganin’s teaching is incorporated into Tanumihardja and Chen, the message sender would be provided with an action button for selecting a recommended action to perform on the message.  The motivation for doing so would have been to facilitate effective and efficient management of the communication.
Regarding claim 8, Tanumihardja discloses wherein the element is displayed in a summary of the communication displayed within a displayed summary list (Tanumihardja, Fig. 8B-1, col 5, ln 45 – col 6, ln 29: The response summary is a summary list.  The user selects an item (element) in the response summary (summary list) to drill down into an activity).
Regarding claim 9, Tanumihardja does not explicitly disclose wherein the communication includes an email.
However, Chen discloses wherein the communication includes an email (Chen, [0033]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja and Chen before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message as taught by Tanumihardja and Hartman, to include utilizing this feature with emails as taught by Chen.  The motivation for doing so would have been to improve the functionality of a widely used means of communication.
Regarding claim 10, Tanumihardja discloses wherein the communication includes a document (Tanumihardja, col 8, ln 47-54: message is a memo (document)).
Regarding claims 14 and 19, the limitations have been addressed in the rejection of claim 2.
Regarding claim 16, the limitations have been addressed in the rejection of claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Chen and Ganin, and further in view of Nalliah et al. (US 2010/0082759), hereinafter Nalliah.
Regarding claim 7, Tanumihardja, Chen and Ganin do not explicitly disclose wherein the element is displayed within a conversation associated with the communication.
However, Nalliah discloses wherein the element is displayed within a conversation associated with the communication (Nalliah, [0019], [0053]: a conversation associated with an original communication is selected; [0054]: user selects a displayed button (element) within the conversation to perform actions such as delete and move).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Chen, Ganin and Nalliah before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message, their replies and a button for performing a recommended action on the message, as taught by Tanumihardja, Chen and Ganin, to include displaying the replies as a conversation associated the original message and including a button for performing actions on all the messages of the conversation as taught by Nalliah.  The motivation for doing so would have been to provide a convenient way for users to view communications compactly and perform actions on groups of communications efficiently (Nalliah, [0001]).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Chen and Ganin, and further in view of Razavian et al. (US 2016/0366079), hereinafter Razavian.
Regarding claim 11, Tanumihardja, Chen and Ganin do not explicitly disclose wherein the one or more processors are further configured to: receive a creation of a calendar event associated with the communication as the one or more actions performed by a recipient from the group of the one or more recipients; and provide feedback to be displayed to the user, the feedback indicating the creation of the calendar event by the recipient.
However, Razavian discloses wherein the one or more processors are further configured to: 
receive a creation of a calendar event associated with the communication as the one or more actions performed by a recipient from the group of the one or more recipients (Razavian, [0087], [0091]-[0092]: recipient creates an event entry (action) in response to receiving an email message (communication) and sends an event invitation (creation of a calendar event) to the sender); and 
provide feedback to be displayed to the user, the feedback indicating the creation of the calendar event by the recipient (Razavian, [0092]: sender receives the event invitation (feedback indicating creation of the calendar event)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Chen, Ganin and Razavian before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message as taught by Tanumihardja, Chen and Ganin, to include providing information on the creation of a calendar event by a recipient as taught by Razavian.  The motivation for doing so would have been to facilitate coordinating the scheduled time for an event (Razavian, [0015]
Regarding claim 17, the limitations have been addressed in the rejections of claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Chen, Ganin and Razavian, and further in view of Bhogal et al. (US 2013/0054295), hereinafter Bhogal.
Regarding claim 12, Tanumihardja, Chen, Ganin and Razavian do not explicitly disclose wherein the one or more processors are further configured to: receive a change to the calendar event as a new action performed by the recipient; and update the feedback based on the change.
However, Bhogal discloses wherein the one or more processors are further configured to: 
receive a change to the calendar event as a new action performed by the recipient (Bhogal, [0041], [0045], [0048]-[0049]: A meeting recipient reschedules a meeting (action).  A meeting invitation based on the change is sent to the other meeting recipients including the meeting initiator); and 
update the feedback based on the change (Bhogal, [0048]-[0049]: meeting recipients, including the meeting initiator, receive a meeting invitation based on the change (i.e. updated feedback)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Chen, Ganin, Razavian and Bhogal before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ responses to a scheduled event as .

Allowable Subject Matter
Claims 3, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Gillai et al. (US 2009/0094340) discloses a system in which the rank of an email thread decreases as more recipients delete the thread (Gillai, [0039]).  Emails having a rank below a threshold are designated as least important and actions, such as moving to a folder and deletion, are performed on these emails (Gillai, [0042], [0064]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	



/LESA M KENNEDY/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458